               Case 3:16-cr-00454-RS Document 34 Filed 10/31/19 Page 1 of 1



 1   RANDY SUE POLLOCK
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     JEFFRY HILL
 6
 7                               UNITED STATES DISTRICT COURT
 8                          NORTHERN DISTRICT OF CALIFORNIA
 9
                                              –ooo–
10
11    UNITED STATES OF AMERICA,                    No. CR. 16-0454-RS

12                  Plaintiff,

13    vs.                                          NOTICE OF APPEARANCE
                                                   _____________________________
14    JEFFRY HILL
15
16                  Defendant.
                                               /
17
            Notice is hereby given that Randy Sue Pollock enters a general appearance in this
18
     case on behalf of Jeffry Hill.
19
     Date: October 31, 2019                           Respectfully submitted,
20
21
                                                      _____________/s/____________
22                                                    RANDY SUE POLLOCK
                                                      Counsel for Jeffry Hill
23
24
25
26
27
28
